Otto Kiekebusch died in November, 1920, leaving a widow and three children, the issue of an earlier marriage. By his last will and testament he bequeathed the sum of $5,000 to his widow "in lieu and stead of any and all dower or claim of dower or any interest which she may have or claim to have in my estate and on condition that she accepts this bequest in full for every claim or demand against me or my estate, otherwise this bequest shall be void." That bequest has not been paid. The widow has moved in the Surrogate's Court for an order compelling the executor named in the will to account and to pay her the amount bequeathed to her in the will. The surrogate has made a decree which directs the executor to pay to the widow the bequest of $5,000 out of the personal estate of the decedent, and which directs that, if such personal estate is insufficient to pay the legacy, "The same hereby is made a charge upon the real property of said decedent Otto Kiekebusch."
The evidence shows that the testator promised the respondent before his marriage to leave her the sum of $5,000. He had a policy of life insurance for that amount. After his marriage he named the respondent as the beneficiary under the policy and delivered it to her. Shortly before his death he delivered to the insurer a signed request for change of beneficiary so that the insurance moneys should be paid to his estate. He was *Page 239 
informed and understood that the change would not be made until he delivered the policy to the insurer. On the same day he made his will. Change of beneficiary under the policy was then inchoate. It was never consummated by delivery of the policy. There is some evidence that the testator thereafter even withdrew his application for such change. After his death there was litigation between the widow and the executor as to who was entitled to the moneys payable under the policy. The dispute was resolved in favor of the widow. She has received $5,000 under the policy. The executor now claims that she may not receive, in addition, the bequest under the will.
It is said that the testator did not intend that the widow should receive both the legacy and the amount payable under the policy. Perhaps that may be true, but unless such testamentary intent is expressed in the will of the testator, the courts may not give it effect. The will provides that the bequest is made to the widow in lieu of any "interest that she may have or claim to have in my estate and on condition that she accepts this bequest in full for every claim or demand against me or my estate." The widow's demand for the insurance money constituted a claim against the insurer, not against the testator or the estate. True, the executor asserted claim for the same moneys against the insurer. If that claim had been sustained it would have defeated the claim of the widow; yet the claim of the widow against the insurer did not result in taking moneys or property from the estate, and was not asserted against it. The estate had no right or title to the moneys paid under the policy, and could have become entitled to receive them from the insurer only if it had been the beneficiary named in the policy, or if the rights of the beneficiary had been assigned or transferred to it. Doubtless when the testator made the will he intended to complete the proceedings for the change of beneficiary which he had initiated. He anticipated that his wife would be divested of any *Page 240 
right she might have under the policy, but that was to be accomplished by his own act in changing the beneficiary named in the policy, not by her election to accept in lieu of moneys payable thereunder a bequest made in the will. The election offered by the will was between bequest and claims she might have which might result in diminution of the value of the estate which passed to other legatees. It cannot be inferred that the testator believed that without change of beneficiary the insurance moneys would ever become part of his estate; indeed if the parol evidence produced by the executor was admissible, it tends to show that the testator understood that change of beneficiary was necessary before the money payable under the policy could become part of the estate. Under such circumstances the court may not give the words "claims against me or my estate" significance wide enough to include a claim as beneficiary upon a policy issued on testator's life. If the widow obtains more than the testator desired that she should have, it is not because the will is given construction not intended by the testator but because the testator failed to complete the inchoate change of beneficiary. Our function is to construe the language of the will. We may not speculate why intention to change the beneficiary of the policy was not carried out nor reframe the language of the will to effectuate a possible change of testamentary intent based on change of circumstances after the will was made. The widow at the hearing expressly abandoned right to admeasurement of dower and to payment of a note for $250 signed by the decedent. This constituted compliance with the condition annexed to the bequest. She had no other claim against the testator or his estate.
The bequest is payable out of the personal property of the testator. We cannot find that the testator intended that if the personal property should prove insufficient, payment of the bequest should become a charge against his realty. Payment of the legacy out of real property *Page 241 
cannot be required unless it was the intention of the testator to make the legacy a charge upon the real estate. He might have stated such intention in the will. In the absence of such express statement we must determine the testator's intention from the language of the will read in the light of extrinsic circumstances. We need not repeat the principles which, in numerous cases, we have held should be applied in determining that intent. (Carley v. Harper, 219 N.Y. 295.) The fact that the bequest is made in lieu of dower is a circumstance to be considered. (Briggs v. Carroll, 117 N.Y. 288.) It is not conclusive. All the circumstances must be considered together, each given its proper weight. Here the extrinsic evidence establishes, as we have already pointed out, that the testator when he made the will intended to change the beneficiary named in his life insurance policy. He expected that through such change of beneficiary the estate would at his death receive funds sufficient to pay the legacy even if otherwise his personal estate should be small. He did have some other personal property to meet debts or other payments which the executor might be called upon to make. When we consider the circumstances surrounding the making of the will; the intention existing at that time to change the beneficiary of the policy and the intention that the bequest should mark the absolute limit of the amount which the widow should receive from the decedent's estate, then inference becomes inevitable that the testator had no intention to charge the legacy upon his real property in the event that intention to change the beneficiary of the policy should be frustrated.
The order of the Appellate Division and decree of the surrogate should be modified by striking out the provision making the legacy a charge upon the real estate, and as so modified affirmed, without costs to either party.